DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 28 Sept. 2022 (“Response”)).  
Claims 1–3, 5–10, and 12–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 5–10, and 12–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dill et al. (US 2015/0032627 A1) (“Dill”), in view of Palanisamy et al. (US 2015/0199679 A1) (“Palanisamy”).
As per claim 1, Dill discloses a computing system comprising: 
a network interface configured to receive, via a computing network, a token validation request from an integrated circuit cardreader, and a chip cryptogram of the chip of the integrated circuit card from which the tokenized PAN was read (fig. 7, [0201] [0205]–[0207]; [0089]; fig. 10; [0266] [0267]; fig. 2); and 
a processor configured to validate the token validation request based on the chip cryptogram of the chip from which the tokenized PAN was read and transaction entry mode value that indicates that the tokenized PAN was read from the chip of the integrated circuit card via the chip reader ([0207] [0237] [0269]; [0231]),
wherein the processor is further configured to control the network interface to transmit, via the computing network, an authorization response to a computing system associated with the token validation request in response to the validation, the authorization response authorizing the tokenized PAN for use in a payment transaction ([0242] [0271]).
While Dill expressly teaches consumer device is a payment card ([0089]), and a tokenized PAN corresponding to a PAN (e.g., [0056] [0064]), Dill does not expressly disclose the card comprising a primary account number (PAN) on a face thereof, or the tokenized PAN corresponding to the PAN on the face of the integrated circuit card.
Palanisamy teaches s card comprising a primary account number (PAN) on a face thereof, and a tokenized PAN corresponding to the PAN on the face of the integrated circuit card ([0049]–[0050], “payment device 315 in the form of a payment card” “an account number … printed or embossed on the card” “payment token may be stored in the memory chips or magnetic stripe 315(N) in the payment device 315”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the card of Palanisamy for the card of Dill. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Dill/Palanisamy teaches the computing system of claim 1, wherein the tokenized PAN includes domain restrictions that only permit the tokenized PAN to be used with chip card reading transactions, and the processor is configured to validate the tokenized PAN based on the domain restrictions that only permit the tokenized PAN to be used with chip card reading transactions (Dill, fig. 7, [0201] [0205]–[0207]; [0089]; fig. 10; [0266] [0267]).
As per claim 3, Dill/Palanisamy teaches the computing system of claim 1, wherein the transaction entry mode value comprises a Point-of-Sale (POS) entry mode value representing that the tokenized PAN was read by a contact chip reader (Dill, at least [0205]–[0207]).
As per claim 5, Dill/Palanisamy teaches the computing system of claim 1, wherein the processor is further configured to receive a PIN of a user for verifying that the user is a cardholder of the integrated circuit card, and determine to validate the tokenized PAN based on the PIN (Dill, at least [0154]).
As per claim 6, Dill/Palanisamy teaches the computing system of claim 1, wherein the network interface is further configured to receive a second token validation request from a second integrated circuit card which comprises a second tokenized PAN and a second transaction entry mode value identifying a domain in which the second tokenized PAN was entered (Dill, at least [0033]).
As per claim 7, Dill/Palanisamy teaches the computing system of claim 6, wherein the processor is further configured to decline the second token validation request when the second transaction entry mode value identifies that the domain in which the second tokenized PAN was entered is any of a magnetic stripe mode, an e-commerce mode, and a card not present mode (Dill, [0047] [0269]).
Claims 8–10 and 12–20 contain language similar to claims 1–3 and 5–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–10 and 12–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant argues “Dill does not describe a payment transaction being validated by a payment network in which a tokenized PAN is submitted to the payment network via a chip of an integrated circuit card. Instead, Dill describes a mobile device may be tapped or waved against a merchant’s NFC terminal. See, paragraphs [0097] and [0266]. That being said, Dill does not describe an entry mode that is limited to the integrated circuit card domain.” Response 8.
The Examiner respectfully disagrees. Tapping or waving against a merchant’s NFC terminal, where the mobile device is a payment card (Dill [0089]), includes reading from a chip, and therefore Dill’s entry mode is equivalent to the claimed entry mode.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685